PER CURIAM.
We find no error in any of the rulings complained of and therefore affirm the final judgment under review with the exception of that portion which purports to foreclose a mortgage on real property in Monroe County. Since the Dade County Circuit Court lacked jurisdiction to grant such relief under the “local action” rule, Georgia Casualty Co. v. O’Donnell, 109 Fla. 290, 147 So. 267 (1933); Publix Super Markets, Inc. v. Cheesbro Roofing, Inc., 502 So.2d 484 (Fla. 5th DCA 1987); see Spector v. Old Town Key West Dev. Corp., 567 So.2d 1017 (Fla. 3d DCA 1990), review denied, 577 So.2d 1327 (Fla.1991), the foreclosure order is vacated and the cause remanded with directions to transfer the case to the sixteenth circuit for re-entry of the judgment.
Affirmed in part, vacated in part and remanded with directions.